Citation Nr: 0336026	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-02 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hip disability, status post replacement, to include as 
secondary to the veteran's service-connected internal 
derangement, left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hip disability, status post replacement, on a direct 
incurrence basis only.

3.  Entitlement to service connection for left hip 
disability, status post replacement, to include as secondary 
to the veteran's service-connected internal derangement, left 
knee.

4.  Entitlement to service connection for right hip 
disability, status post replacement, as secondary to the 
veteran's service-connected internal derangement, left knee.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1942 until February 
1946.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the March 2000 rating decision on appeal 
initially adjudicated the issue of entitlement to service 
connection for right hip disability, status post replacement, 
as secondary to the veteran's service-connected internal 
derangement, left knee.  A prior July 1998 rating decision 
which had denied entitlement to service connection for right 
hip disability, status post replacement, had considered the 
claim for service connection only on a direct incurrence 
basis.  As such, the issues for consideration are as framed 
on the title page of this decision.

The issues of entitlement to service connection for left hip 
disability, status post replacement, to include as secondary 
to the veteran's service-connected internal derangement, left 
knee; entitlement to service connection for right hip 
disability, status post replacement, as secondary to the 
veteran's service-connected internal derangement, left knee; 
and whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hip disability, status post replacement, on a direct 
incurrence basis are addressed in the REMAND, following the 
ORDER in this decision.  


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
service connection for left hip disability, status post 
replacement, to include as secondary to the veteran's 
service-connected internal derangement, left knee.

2.  The evidence added to the record subsequent to the July 
1998 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim for left 
hip disability, status post replacement, to include as 
secondary to the veteran's service-connected internal 
derangement, left knee.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision which denied entitlement to 
service connection for left hip disability, status post 
replacement, to include as secondary to service-connected 
internal derangement, left knee, is final.  38 U.S.C.A. 
§§ 7105, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left hip 
disability, status post replacement, to include as secondary 
to service-connected internal derangement, left knee.  
38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001); 
38 C.F.R. §§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  The VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim. 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000). See 38 U.S.C.A. § 5103A.  In light of 
the favorable determination contained herein, additional 
development in this regard would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

Relevant law and regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Discussion

In March 1979, the veteran raised a claim of entitlement to 
service connection for a left hip disability, to include 
arthritis, as secondary to his service-connected left knee 
disability.  That claim was denied by the RO in a June 1979 
rating decision.  The veteran initiated and perfected an 
appeal, culminating in a November 1980 Board decision denying 
the benefit sought.  

In August 1997, the veteran again raised a claim of secondary 
service connection with respect to his left hip disability, 
status post replacement, as well as a claim for service 
connection for right hip disability, status post replacement.  
The July 1998 rating decision denied the claim for service 
connection for a left hip disability, status post 
replacement, to include as secondary to the veteran's 
service-connected left knee disability.  The July 1998 rating 
decision also denied service connection for a right hip 
disability, status post replacement, on a direct incurrence 
basis only.  The veteran did not appeal those determinations 
and they became final.  38 U.S.C.A. § 7105 (West 2002).    

The evidence of record at the time of the July 1998 last 
final determination included the veteran's service medical 
records, reports of VA examination and private post-service 
treatment reports.  The left hip disability claim was denied 
on the basis that the evidence failed to demonstrate an in-
service incurrence of a left hip condition and also lacked a 
competent statement of etiology linking the veteran's current 
left hip disability to active service or to his service-
connected left knee disability.  

It is noted that, in the March 2000 rating decision on 
appeal, the RO determined that new and material evidence had 
been submitted to reopen the secondary service connection 
left hip claim previously finally denied, and denied the 
reopened claim on the merits.  In a subsequent February 2002 
rating decision, the RO then acted contradictorily by 
proceeding as though new and material evidence had not been 
submitted.  At any rate, due to the finality of the July 1998 
RO decision, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  However, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  As such, the issues are appropriately framed as 
set forth on the title page of this decision.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in July 1998 includes letters dated in 
December 1999 and July 2000 from R. W. G., M.D..  Also added 
to the record since the last final rating decision are VA 
medical opinions dated in February 2001 and July 2003.  Each 
of these letters provide opinions as to whether the veteran's 
bilateral hip disabilities are secondary to service-connected 
left knee disability.  While a January 1998 etiological 
opinion from Dr. R.W.G. was of record at the time of the last 
final determination by the RO, the new letters add further 
insight and explanation and therefore are not merely 
cumulative or redundant.  Thus, the new opinions are "new" 
under 38 C.F.R. § 3.156(a).  Moreover, as such evidence bears 
directly and substantially upon the specific matter under 
consideration, namely the causal relationship between the 
veteran's left hip disability, status post replacement, and 
his service-connected left knee disability, those submissions 
must also be regarded as "material."   

Accordingly, the Board finds that the evidence received 
subsequent to the RO's July 1998 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim for service connection for 
left hip disability, status post replacement, to include as 
secondary to service-connected left knee disability. 


ORDER

New and material evidence having been receive to reopen the 
claim of entitlement to service connection for left hip 
disability, status post replacement, to include as secondary 
to the veteran's service-connected internal derangement, left 
knee, the appeal, to this extent, is granted.


REMAND

As reflected above, the claim of entitlement to service 
connection for left hip disability, status post replacement, 
to include as secondary to service-connected left knee 
disability, has been reopened and is for consideration on the 
merits de novo.  Also, the issue of entitlement to service 
connection for right hip disability, status post replacement, 
as secondary to service-connected left knee disability, is on 
appeal from initial adjudication in the March 2000 rating 
decision.  The issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
right hip disability on a direct incurrence basis, is also 
before the Board on appeal from the March 2000 rating 
decision in light of the prior final RO denial in July 1998 
which adjudicated service connection for a right hip 
disability on a direct incurrence basis only.  However, 
further development of the record is required prior to Board 
adjudication on the merits.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the veteran was issued a letter in February 2002, he was not 
provided adequate VCAA notice relative to the three issues 
remaining on appeal consistent with Quartuccio.  As such, a 
new letter is necessary.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3rd 1334 (Fed Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Additional evidence has been received of record subsequent to 
certification of the issues on appeal to the Board.  The RO 
has not had the opportunity to adjudicate the issues herein 
remanded with consideration of that additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



